Title: From George Washington to William Pearce, 20 March 1796
From: Washington, George
To: Pearce, William


          
            Mr Pearce
            Philadelphia 20th Mar. 1796
          
          Your letter of the 13th instt and the reports of the preceeding week came duly to hand yesterday—and will, I presume, do so regularly through the course of the Spring & Summer.
          I am sensible that by dividing my farms into small tenements I add very much to the consumption of my Timber, (and perhaps of the fuel) until hedges sufficient against every thing but Hogs could be raised (which of quick growing wood might soon be done) but then, I knew also, that if I could seat my land with professed, and real farmers, that the improvements in Buildings, orchards, Hedges, Meadows &ca which they would attend to, would greatly overbalance the disadvantages arising from an extra consumption of Wood in the course of fifteen or 18 years.
          It was not intended, nor does it appear from either my Advertisement or the terms proposed in the written propositions that I meant to lay the Land off in lots containing precisely a hundred acres. That quantity was only taken as a data to make an estimate upon. By the notifications the whole or any part—by fields—might be let provided enough would engage to take a whole farm as I could not let part, and keep part of one myself.
          The mode suggested by you for dividing them, may be very good; and I shall receive with satisfaction & pleasure any other ideas which may occur to you in this business: as the whole plan is

thrown out more with a view of trying what can be done than from an expectation of accomplishing it agreeably to my wishes. In what manner though would you divide River & Union farm into 4 tenements each—D. Run into 3—and muddy hole into two?
          One great object with me, is to separate the Negros from the Land; without making the condition of the former worse than it now is: whereas, if I was to rent the farm⟨s⟩ as they now stand, with the Negros &ca on the⟨m⟩—or divide them, negros &ca as you have suggested there would be a great deal of attention required—and perhaps risque and abuse to be run and after all perpetual complaints perhaps from the Negros that would be hired of ill usage in a variety of ways which would make one uneasy, and defeat in all probability the main objects which I aim at—viz.—tranquillity with a certain income. Notwithstanding these observations, and this explanation of my wishes, I shall be very glad, as I have observed before, to receive any suggestions you may think proper to make; to know the sentiments of others, if they are communicated to you; and to know the propositions of all who make them to you; whether for the whole farms, or large or small parts of them without the Negros &ca—or in the same manner, the Negros & stock going along with the Farms.
          There seems to be no apprehension in the mind of any one, here, that the price of flour will fall; However as the price is high, & I am unwilling to run any risks I would have you sell mine whenever you can get fifteen dollars pr barrel for it payable in Sixty days—unless you should be advised to the contrary by me or have good cause to believe from something you yourself may see or hear where you are that it will probably be higher in a short time.
          What ground do you put into Oats at Mansion house, and at the farms, this Spring? And when do you begin seeding them? Would the waste part of the Inclosure that was in Corn last year at the Mansion House bring Oats? Upon reflection, if it goes into corn this year, it will require a fence between it and the other part, which is in small grain; or, no use can be made of the latter until all that would be in Corn at that place wd be equally at liberty.
          Is there no work in the shop (drawing shingles & such like) in which Carpenter James could be usefully employed. He is a very

worthless fellow; indeed I have sometimes suspected that he cuts himself on purpose to lay up. for something or another of this sort is constantly happening to him—In Harvest, he is sure to get a cut in the beginning of it, so as to lay him up during the continuanc⟨e⟩ of it. I wish you well & remain Your friend
          
            Go: Washington
          
        